Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 1 of 14 Page ID #:504



                       Victim Impact Statement of Guy Aroch

   Thank you Your Honor for the opportunity to share my difficult and unfortunate
   experience with Jeffrey Yohai at this time of his sentencing.

   My name is Guy Aroch and I am one of Yohai’s victims. Yohai defrauded me and my
   wife, Anna, of $2.9 million during a two-year period, beginning in early-2015. My
   family entrusted Yohai with these funds for what I was led to believe was a real estate
   purchase – a place for me and my family to live. What I did not know was that Yohai
   had other plans for my family’s money – plans that included wildly speculative and
   undisclosed real estate ventures of his own, and the purchase of various luxury items.

   The funds that Yohai stole from us represented our life savings. My wife and I are
   photographers, and it is very difficult to make a living working in this industry. For 20
   years we plied our trade and lived below our means in order to save as much as we could
   for our future, and for the future of our three daughters. We saved everything we could
   because we knew that the longevity of our careers was likely short, and certainly
   unknown. Anna and I do not come from wealthy families, and we have only ourselves to
   rely upon to support our family.

   When the time came to purchase a home – an investment for our children and in an asset
   that we hoped would appreciate over time – we began the process of looking at various
   properties in our neighborhood in Manhattan, near the photo studios we typically use.
   We met Yohai and he represented himself to us an honest broker and as an experienced
   real estate developer. He claimed to also be working with prominent actors, models and
   investors – people we photographed or worked with. Yohai was charming; he was the
   type of person who inspires confidence and competence. But to him we were just marks.
   Yohai coldly and unemotionally took advantage of our trust, our lack of business
   experience, and our naiveté. He duped us into investing with him and then he took our
   money for good.

   For over two years he promised to return our money. But he never did. Instead, he
   engaged in behavior that we have since learned was common for him during the relevant
   period, and even today. He personally guaranteed our funds; frequently told us that our
   money was secure; showed us what we now understand to be numerous fraudulent bank
   statements and wire confirmations; told us repeatedly that our funds had been transferred
   and allegedly were on their way to our accounts; and continuously lulled us into believing
   that repayment was imminent. But he never kept his word. He left us in a perpetual state
   of helplessness, despair, and despondency.

   Yohai’s misconduct has made life very difficult for us. Yohai has placed a tremendous
   amount of stress on our family and we have had to endure a great deal of anxiety and
   frustration due to this lack of funds and certainty. Our financial future is now in
   question, as our nest egg is gone. Moreover, Working under the dark cloud of Yohai’s
   fraud has been the most difficult professional challenge we have faced. During this time,
   we have had to do our best to comport and compose ourselves in an effort to remain
   upbeat in front of our clients, and to heal emotionally and financially from Yohai’s
   misconduct.

   Yohai has never shown remorse for what he did to us. Instead, we have learned that even
   after his initial arrest for this and other similar acts of fraud, he continued to prey on
   others. Yohai is a repeat offender and deserves to be punished for his crimes, if only to
   stop him from further victimizing others. We therefore ask that the Court sentence Yohai


                                               1
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 2 of 14 Page ID #:505



   for a period commensurate with his crimes – which are substantial – and his complete
   lack of repentance and contrition.

   Very truly yours,

   Guy Aroch




                                              2
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 3 of 14 Page ID #:506



               VICTIM IMPACT STATEMENT OF AARON COPPELSON
                                          July 30, 2019

       I am Aaron Coppelson. I am a medical doctor residing in Encino, California. I have

been requested to provide this Victim Impact Statement (hereinafter, the “Statement”) to this

Court by Ms. Sherine Ebadi, the FBI agent responsible for investigating Mr. Jeffrey Yohai. I am

truly grateful for the opportunity to address this Court, as Mr. Yohai has negatively impacted my

life in so many ways.

       At the beginning, however, I wish to thank Ms. Ebadi for her professional and

outstanding way of dealing with this matter. At all times I found Ms. Ebadi to be extremely

diligent and thorough in her investigative approach while demonstrating empathy and

understanding for victims, such as myself.

       I am aware that Mr. Yohai has pleaded guilty to the charge that he, and other co-

conspirators, conspired to commit wire fraud in violation of Title 18, United States Code, section

1343. I am a medical doctor and not a lawyer; therefore, I do not know the exact details of the

crime to which he has pleaded guilty. But I am intricately aware of the facts of what occurred

and furthermore the impact that his actions have had on my life.

       A few years ago, I was fortunate enough to purchase a lot located at 1814 Marcheeta

Place, Los Angeles, California. The purpose of the purchase was to construct a brand-new home

(the “Home”) at this location and then sell it as an investment. Constructing the Home was an

enormous undertaking. Given the pressure of running a busy medical practice and also having to

co-ordinate the construction of the Home afforded me little family time and enormous sacrifices

were made on the part of both my family and me.

       After some lengthy delays that heavily impacted me financially, the Home was finally

completed. The Home was my pride and joy. Indeed, it was my first project on such a big scale

and therefore I was and continue to be very emotionally vested in the Home.


                                                3
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 4 of 14 Page ID #:507




       Besides the emotional investment, I also had substantial economic exposure concerning

the Home. For example, the monthly mortgage costs amount to $33,000 and the monthly taxes

amount to $6,000. Therefore, the Home costs me approximately $40,000 every month even

before other utilities were taken into account. While I appreciate that I am fortunate to have been

in the financial position in my life to make the investment, significant risk was nonetheless

involved which placed a substantial financial burden on my shoulders.

       Although the object was and has been to sell the Home as an investment, one of the

options available was to rent the Home while it was on the market for sale. It is in this context

that I first became acquainted with Mr. Yohai.

       During August 2018, when I first met Mr. Yohai, he always represented to me that he

wanted to purchase the Home and that he would be selling another upmarket property to fund the

purchase of the Home. I had never met Mr. Yohai before and had no knowledge about his

background. Of course, subsequent facts have shown that Mr. Yohai did not own any other

property that could be liquidated to fund the purchase of the Home. Indeed, based on facts

which I believe are well known to this Court, Mr. Yohai owned no interest in any upmarket

property that was not encumbered by sizeable secured and unsecured claims. Based on the facts
now known there is simply no way in which Mr. Yohai could ever have purchased the Home as

he lacked the means to do so. This information was concealed from me.

       Despite knowing full well that he was unable to purchase the Home, Mr. Yohai attempted

to negotiate a lower price for the Home. I could not accept Mr. Yohai’s offer and still make a

profit on the Home. Therefore, I rejected his counteroffer. Despite my rejecting his

counteroffer, Mr. Yohai then informed me that he had several high net-worth friends and clients,

and, further, informed me that he could arrange for certain of these people to rent the Home.

This was attractive to me as I could, at a minimum, defray some of the monthly mortgage-

carrying and tax costs by renting out the Home while I continued to market the home for sale.



                                                 4
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 5 of 14 Page ID #:508




       At this juncture, it bears mention that Mr. Yohai is a very flamboyant and convincing

character. He continually drops the names of prominent celebrities and likes to show

photographs with such people. He emphasizes that he is sought after by such celebrities in real-

estate transactions and he used to continually pressure me to let him handle the rental aspects of

the Home. He is very persuasive and “slick” in how he handles business discussions and

transactions.

       Over the past year, I have often wondered why I did not simply end the relationship with

Mr. Yohai once it became clear that he was not able to raise the funds to buy the Home. I

generally consider myself fairly circumspect and clinical, especially given my profession, yet I

was totally duped by the actions of Mr. Yohai by allowing him a role in the rental of the Home.

In hindsight, had I known more about Mr. Yohai, I would have immediately terminated the

relationship with him and never would have let him play any role in the rental of the Home at all.

       The rental relationship with Mr. Yohai was deceptive and dishonest from the first day.

One of Mr. Yohai’s “clients” rented the Home for a weekend for the sum of $20,000. Although

payment should have been made directly to me, it was allegedly made to Mr. Yohai. When I

asked for the payment from Mr. Yohai, he issued a check to me for $20,000. The check was
returned for non-sufficient funds. The home was also rented for one night in the amount of

$10,000, and was rented to Sergio Garcia, a professional golfer, for a total of $38,000. Checks

drawn by Mr. Yohai were returned for non-sufficient funds after I had deposited the checks in

my bank account. True to form Mr. Yohai had a host of excuses.

       Besides writing checks for which Mr. Yohai had insufficient funds, he also sent various

“confirmations” in the form of emails, text messages and photographs purportedly showing

deposits that he had made into my bank account. The precise details of each transaction are

already before this Court so I will not address each transaction. Suffice it to say that Mr. Yohai

dishonestly duped me on approximately five to ten occasions with fake wire transfers and checks



                                                 5
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 6 of 14 Page ID #:509




that could simply never be honored. Again, as mentioned above, I now feel gullible and naïve

for trusting Mr. Yohai and his supposed “confirmations.”

       One particular rental agreement involving Mr. Yohai does bear separate mention as it is

the subject of a lawsuit that I have filed against Mr. Yohai and his potential co-conspirators. In

that rental agreement, Mr. Yohai entered into a written rental agreement with the well-known

basketball star, Karl Anthony Towns. It should be noted that I never saw the written rental

agreement at the time it was concluded and Mr. Yohai, dishonestly, held himself and his

company to be the landlord of the Home, which they never were. Furthermore, Mr. Yohai

received payment of the full deposit and lease amount of $160,000. He promised to then pay me

$180,000 to resolve the issue of non-payment, but that payment was never made. He has never

paid me any portion of this amount but has certainly provided many so-called “confirmations” of

the so-called deposits and checks relating to this and other amounts. As expected, no funds were

ever received from such “confirmations.”

       At this time, the damages Mr. Yohai and his co-conspirators have cause me are as

follows: (1) pursuant to the lease agreement, Mr. Yohai misappropriated $160,000.00 in amounts

owed pursuant to the lease with Mr. Towns, which Mr. Yohai then agreed to pay $180,000.00;
(2) $20,000 for the check referenced above that was returned NSF for a first weekend renter; (3)

$10,000 for a one-night rental at the Home for which I was defrauded; and (4) $38,000.00 for a

rental to Sergio Garcia, a professional golfer, which I never received. The total principal sum

owed to me by Mr. Yohai is $248,000.00. Additionally, I have incurred attorneys’ fees and costs

through June 30, 2019 of $6,898.95, which consists of $5,714.00 in attorneys’ fees and

$1,184.95 in costs in my civil lawsuit, which is at the early stages. I respectfully request that the

Court issue a Restitution Order directing the repayment of $254,898.95 to me by Mr. Yohai.

       From what I have been informed and from what I have read, Mr. Yohai seems to be a so-

called master con artist. Furthermore, it appears that he has utilized his convincing personality

and flamboyant approach to convince people to trust him. It obviously worked on me. Besides

                                                  6
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 7 of 14 Page ID #:510




being defrauded of money due to Mr. Yohai’s actions, I have become much more cynical and

less trusting of other people. I have also experienced bouts of anger and frustration.

Unfortunately, my wife and children have borne the brunt of my outbursts in this regard.

Therefore, what Mr. Yohai likely fails to realize is that his dishonest actions have not only

impacted me financially but have impacted both my family and me emotionally.

         Unfortunately, I do not feel Mr. Yohai will demonstrate any remorse for his actions.

Rather, I believe he will simply engage in the proverbial “business as usual” mindset by adopting

an arrogant demeanor toward these extremely serious charges. I have met with Mr. Yohai and I

have engaged him in discussions on several occasions. Given the disjunct between what he said

to me and his subsequent actions, there is something almost chilling in his pathological lies. It is

unnerving to know that I trusted someone who has such scant regard for concepts like honesty

and integrity. Indeed, I feel that Mr. Yohai clearly has no understanding or conception of these

terms.

         Before I conclude my Statement, I believe it is important for me to touch on the issues of

co-conspirators. I believe that the FBI investigation of Mr. Yohai and potential co-conspirators

is ongoing and has not concluded. I understand and respect the fact that the FBI cannot disclose
the facts of an ongoing investigation. If the investigation, however, is directed at the

involvement of potential co-conspirators and given what I have encountered, I do believe that

Mr. Yoahi had to have been aided and abetted in his nefarious activities by other parties.

         For example, several of the so-called wire transfer “confirmations” involved emails

purportedly from Mr. Yohai’s personal attorney in New York. Additionally, the written rental

agreement with Mr. Towns involved a prominent real estate firm and one of its agents.

Furthermore, this agent was intimately involved in the entire rental process with Mr. Towns,

myself and my agent. Of course, this rental process involved multiple fake wire transfers leading

me to a conclusion that Mr. Yohai could not have been the only person perpetrating a fraud here.

This is exactly why I have named other third parties in my lawsuit against Mr. Yohai. Indeed,

                                                  7
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 8 of 14 Page ID #:511




based on the facts presently known to me, I believe that Mr. Yohai’s agent and her agency could

not have been unaware of what Mr. Yohai was doing.

        For purposes of this Statement, I believe this Court needs to send a strong message to Mr.

Yohai that repeated frauds and multiple instances of dishonest behavior will not be tolerated,

especially in light of Mr. Yohai’s flamboyant manner of convincing people to trust him due to

his so-called “celebrity friends in high places.” However, it should also be noted that, if co-

conspirators do exist, which I believe they do, these people should also be vigorously pursued for

the misery and harm they have inflicted and may be continuing to inflict on innocent third

parties, such as myself.

        From a personal perspective, Mr. Yohai has succeeded in defrauding me of hundreds of

thousands of dollars. He has made me feel like a complete fool. He has changed my approach in

business dealings and impacted my personality. I am not [sic: now] extremely cynical,

distrusting and somewhat curt with prospective business partners. This is not my personality and

I have not acted like this in the part [sic: past]. Certainly, these are not good characteristics for a

normally sympathetic doctor treating patients. My family has suffered due to my outbursts and

mood swings arising from the frustration of this experience. I continually second-guess myself
trying to determine where I went wrong in trusting this man.

        Lastly, Mr. Yohai has costs me enormous time. Time spent dealing with the FBI so they

can pursue Mr. Yohai. Time spent dealing with my attorneys so I can try recover at least some

of the defrauded amounts. Time spent dealing with banks and reviewing “confirmations” that

really were just fictional amounts because of his actions. Of course, this is time that could have

been used to treat patients, my first love. This time has now been utterly wasted but, of course, it

is unlikely that Mr. Yohai would care in any event.

        Thank you for affording me the opportunity to submit this Statement, the preparation of

which has been an emotional exercise. Nevertheless, I hope it will be somewhat cathartic and


                                                   8
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 9 of 14 Page ID #:512




assist me in dealing with my embarrassment, anger and frustration in being duped by Mr. Yohai.

I feel that Mr. Yohai – and any other potential co-conspirators – need to be held fully

accountable for their actions and I trust this Court will ensure that justice is fairly meted out to

them as required.

       In closing, I must assure the Court that, while difficult, I remain willing to cooperate with

Ms. Ebadi and other personnel with the FBI in any further investigation of activities of Mr.

Yohai and any co-conspirators involving the Home.


                                               __________________________________________
                                               DR. AARON COPPELSON, M.D.




                                                   9
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 10 of 14 Page ID #:513




                              VICTIM IMPACT STATEMENT

Victim: Diana Lazzarini
USAO Number: 2018R02699
Court Docket Number: 19-CR-00271

Insert the impact of the crime here (or, if a separate victim impact form is attached, please use
that form to describe the impact of the crime):



With complete intention, Mr. Yohai scammed me out of $85,000 by claiming to have sent a
Bank Wire in the amount of $50,000, and promising a CASH payment of $35,000 for his stay at a
Estate during the Coachella Music Festival in April 2018.

When the lack of funding was discovered, Mr. Yohai was non-challant, and dismisive, and he
continued to enjoy his stay with his girlfriend and friends at the property, even though I was "in
the rears" on payment.

In my opinion, Mr. Yohai is a calculative and cunning man, who has no empathy for others. He
will lie, cheat, and steal, all while he looks you straight in the eye. This kind of theft by
deception is vulgar and abusive.

BECAUSE OF HIS CRIMES, I AM BARELY ABLE TO MAKE MY MORTGAGE PAYMENT, AND I CAN
NOT AFFORD TO BUY A NEW CAR, EVEN THOUGH THE ONE THAT I HAVE CONTINUES TO BREAK
DOWN, AND HAS 140,000 MILES ON IT.

Additionally, my marriage of 12 years has been negatively affected due to my poor
judgement and inability to see Jeffrey Yohai for who is really was. My Husband has asked for
a divorce, stating that I am incompetent in running our business that I have been in charge of
for over a decade.

Diana Lazzarini
Victim in Indio, California




                                                10
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 11 of 14 Page ID #:514




                           Angie Thornbury Homes, Inc.
                                  Angiethornbury@gmail.com




  August 5, 2019

  SA Sherine D. Ebadi
  FBI – Los Angeles Division

  Hi Agent Ebadi:

  I am writing this to let you know how traumatic Jeff Yohai’s actions have affected my son, Cory
  and myself. He’s a real estate agent and dealt with Jeff to lease our houses on Nightingale &
  Doheny. We have a signed lease from him that he did not pay on and after dealing with him,
  we are skeptical of potential clients.

  Yes, besides losing the money, we are skeptical about renting out our properties. In fact - they
  were unrented for over a year. We had to fix a lot of things after his “clients” misused the
  house and we are really careful about vetting potential clients. We have pulled the properties
  off the market several times and borne the hardships created by ourselves. I can’t really blame
  my current medical condition totally on being taken by a con artist and the fallout because of it
  - but I’m sure it didn’t help me or my son Cory run our real estate business with great
  confidence. How do we keep ourselves safe from “clever & sly” individuals like him - we’d
  appreciate pointers. He had paperwork, real estate, banks, cars, etc. to show credibility. It’s
  hard to believe that he could get away with so-oo much. We are even looking to get out of the
  luxury real estate market by selling the house as it’s not worth the risks involved. Your advice
  is appreciated - can we call you to vet any potential deals?

  Thank – you,

  Angie Thornbury



                                               11
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 12 of 14 Page ID #:515




                                 Victim Impact Statement

Dear Judge Birotte,

After staring at my computer for hours deciding on how I’d write this, I finally came up with this
table of contents:
    1. About Me
    2. Background
    3. Story of how I got scammed nearly $15,000.00
    4. How it affected my life

About Me
I guess I’ll start with some background about myself. My name is Vincent Wang, I’m a 21 year
old ecommerce business owner living in Arcadia, CA. My parents are immigrants from Taiwan
and they moved to the US to start a restaurant business in hopes of achieving the “American
Dream”. Objectively, I don’t think they even got close to any kind of financial freedom in their
last 25+ years living in the US. It was through my parents financial struggles (and eventually
divorce) that I was forced to find a way to survive and be independent. That’s why (at the age of
15) I started my own online businesses selling everything from socks to reverse hidden
suspenders that keep your dress shirt tucked in - businesses that have went on to generate
millions of dollars in revenue in the last 5 years. I have been able to take care of my mom and
sister through my businesses success and it has been one of the most fulfilling things I’ve
experienced in my life so far.

Background
Many of my friends and acquaintances have asked me to teach them how to start an online
business, and for many years and I have never explored the idea until late 2018. I thought the
best way to help other people learn the necessary information and strategies was to host an
in-person event where I showed them how to do everything step by step. I asked a friend who
was also an ecommerce business owner to partner with me on this event, and pretty much after
that day I knew it was officially going to happen. We started looking for venues for our event and
decided that we didn’t want to go with a hotel or a convention center, we wanted something
more intimate and personalized. This is when we decided we were going to rent a house for the
event - and this is how I ended up coming in contact with Mr. Jeffrey Yohai.

Story of how I got scammed nearly $15,000.00 by Jeffrey Yohai
I first came in contact with Mr. Jeffrey Yohai when I was looking online through Airbnb to find a
house that would be perfect for our event. I found this beautiful house in the Hollywood Hills
area listed for a short term rental and proceeded to contact the owner of the property through
Airbnb chat. I have been to the house before for an event hosted by another internet marketer
named Jeremy Haynes, so I was less paranoid and cautious as I probably should have been (in
my mind I was thinking, if they rented to another person for a similar type of event I’m sure it’ll




                                                12
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 13 of 14 Page ID #:516



be fine). I started chatting with this guy named “Mathew” (who I later found out through FBI
agent Sherine D. Ebadi that it was a cover up name) about renting the house and we proceeded
to go back and forth about the details of the event. He brought up the idea that I could do the
transaction outside of Airbnb to avoid their fees and I agreed. He told me to meet him at his
place in Bel Air and I proceeded to meet him. These should have big red flags but again I
thought that if someone else hosted their event successfully at his listing, I should trust him. I
met with him at his place in Bel Air and I didn’t feel any weird vibes from him, other than his
stained white shirt, he seemed like a pretty chill dude. I wrote him a check for $14,500.00 for the
security deposit on the house plus the rental fee and left without any bad feelings - this is when
everything started going downhill.

After I left his house, he emailed me a receipt for the payment he received and I was happy to
know that there was some form of written contract for the money I gave him. After that, he never
responded to my emails, texts, or answered any of my calls. I was extremely worried and I had
to postpone my event in December because we no longer had a venue to host the event. I was
eventually notified by FBI agent Sherine D. Ebadi about Jeffrey Yohai and it finally all made
sense - I had been scammed.

How it affected my life
There were many different ways this fraud affected my life. I’ll make it easier to read by putting
them in bullet points.
   ● I learned that it’s important to not trust people who come in to your life so suddenly as
       you’re not aware of their intentions - only through time and a lot of trials do they deserve
       your trust.
   ● Earlier in the year, I took out a high interest loan from Kabbage to help finance the
       business’s growth. It was 50k at an interest rate of 50ish percent APR. At the time, I
       thought it was a good idea since the business was growing and I needed to prepare for
       the holiday season coming up. Out of that loan, 15k was gone from the incident from
       Jeffrey Yohai and I was unable to pay off the loan as fast as I had calculated and it cost
       a lot of money through the interest I was accruing.
   ● I had a lot of plans for the money I had borrowed at such a high cost, (marketing plans,
       hiring plans, inventory plans, research and development plans to better my products)
       some that went through and others did not since I was not able to afford the other
       investments. Who knows what kind of a return I could’ve gotten from an extra 15k.
   ● I had issues with my business partner for the event as he trusted me to take care of the
       venue while he took care of the marketing. He thought I was capable of figuring out
       where we were going to host the event and when I told him what had happened, he was
       extremely shocked and later displeased at my incompetence. We eventually agreed that
       I was going to eat the cost of my mistake instead of splitting the cost as it was my fault.
   ● I originally planned the event for december. I had told the people who were attending the
       event that it was going to be on these dates and at this location. As things progressed, I
       had to rearrange all the schedules and some people had to reschedule their flights and
       hotels to accommodate the change. We had notable ecommerce business owners who



                                                13
Case 2:18-cr-00011-AB Document 76-1 Filed 09/09/19 Page 14 of 14 Page ID #:517



       were going to present at the event who had to make last minute changes to their
       schedule as well.
   ●   After I got suspicious of Jeffrey Yohai not responding to my messages, I reached out to
       my accountant for advice on what to do. We spoke on multiple occasions, both in person
       and on the phone about how to go about the issue. I had to compensate him for his time
       and it was another additional cost I otherwise would have not spent.
   ●   After speaking with my accountant, we figured that we needed some legal advice on
       how to proceed with the issue. I spoke with an attorney about the issue and he said that
       even if we took legal action against Jeffrey Yohai that he may not be able to repay his
       debts and it would cost more than it's worth. That meeting was also another additional
       cost I would’ve otherwise not spent.

In conclusion, I hope that this paper has helped you understand the situation better and provide
a personal connection to me and the events that have occurred.

Respectfully,
Vincent Wang




                                              14
